DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. 2017/077537 (“Daily”) in view of U.S. Publication No. 2014/0025015 (“Cross”).

A shield (660, 680) adapted, in a protective operative orientation of the needle protection system, to shield the tip of the hypodermic needled (see Fig. 23C);
A needle hub (605) engaged to the hypodermic needle (see at 605) and a surface including at least one slot (682), the slot including at least three surfaces (see Fig. 19G) corresponding to three operative orientations of the needle protection system (see Fig. 20C, Fig. 22C, and Fig. 23C), said needle hub being connected to said shield such that said shield can move axially, but cannot rotate (i.e. the shield and hub are rotationally splined via 672 and 696), relative to said needle hub; 
wherein said three operative orientations include a storage operative orientation (Fig. 20C), an injection operative orientation (Fig. 22C), and a needle protection operative orientation (Fig. 23C);	
a locking sleeve (640) functionally associated with said shield (see Fig. 20C-23C), such that said locking sleeve can rotate (see Fig. 20A, 21A, 22A, 23A), but cannot move axially, relative to said shield (see Fig. 20C, 21C, 22C, 23C), said locking sleeve including at least one guiding tooth (646) disposed within said at least one slot of said needle hub and movable relative thereto (see Figs. 20A-23C), between said surfaces, so as to transition said shield between said three operative orientations of said needle protection system;
At least one biasing element (630), adapted for axial biasing of said shield;
Wherein said shield surrounds said locking sleeve (Fig. 20C); and

Daily discloses the invention substantially as claimed except that the surface including the slot of the needle hub is an “exterior surface”, rather disclosing that such a slot is part of an interior surface of a hub cover portion of the shield (680). However, related syringe needle protectors (4), see Cross, are known wherein guide tracks/slots (see Fig. 8) are be provided on the external surface of a needle hub (52 – see Fig. 7) such that in all iterative operative orientations of the slot(s) of said needle hub is/are covered at least by a portion of said shield (see Fig. 7). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the slots to be provided on an exterior surface of the hub of Daily, as disclosed by Cross, whereby such a specific location of slots is established by the prior art to be a suitable location obtaining only a predictable and expected outcome whereby it has been held that the rearrangement of the working parts of an invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), and that the reversal of the working parts of an invention (i.e. reversing the location of the locking tabs 646 to be interiorly disposed and the slots to be provided on an exterior surface instead of an exterior surface) likewise requires only routine and customary skill in the art, see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).

    PNG
    media_image1.png
    356
    793
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/31/2021